Citation Nr: 0303253	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana which denied the benefit sought 
on appeal.

The veteran's claim of entitlement to TDIU was previously 
before the Board, and in an April 2001 remand it was returned 
to the RO for additional development.  That development has 
been completed, and the claim is once again before the Board 
for appellate review.


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.	The veteran's service-connected disabilities include post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling; duodenal ulcer with gastroesophageal reflux, rated 
as 40 percent disabling; and synovitis of the left knee, 
rated as 20 percent disabling.  His combined disability 
evaluation is 70 percent.

3.	The veteran has worked as a machine operator, truck 
driver, and welder.  He reported that he retired in 1986 but 
has reported that he worked part-time as a truck driver from 
1988 to 1993.  He has a high school education.

4.  The veteran's service-connected disabilities are of such 
a severity as to preclude all forms of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in June 1999 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a December 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2000 statement of the case and a 
supplemental statement of the case issued in July 2002, the 
RO notified the veteran of regulations pertinent to TDIU 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In a May 2001 letter and the July 2002 supplemental statement 
of the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Specific regulations were provided 
in the July 2002 supplemental statement of the case.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his TDIU claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA outpatient treatment records 
have been received, and the veteran was provided with VA 
examinations in August 1999 and September 1999.  In addition, 
supplementary VA medical opinions were received in March 
2002, which will be addressed below.  The Board finds that 
all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of his contentions; VA outpatient treatment records 
dated August 1998 to May 2001; VA examinations dated in 
August 1999 and September 1999; vocational rehabilitation 
records; and supplementary VA medical opinions dated in March 
2002.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
will be summarized where appropriate.  

The RO received the veteran's claim of entitlement to TDIU in 
June 1999.  In a December 1999 rating decision, the veteran's 
claim was denied.  The Board will address whether TDIU is 
warranted based upon the veteran's service-connected 
disabilities. 

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

In the instant case, the veteran's service-connected 
disabilities include PTSD, rated as 30 percent disabling; 
duodenal ulcer with gastroesophageal reflux, rated as 40 
percent disabling; and synovitis of the left knee, rated as 
20 percent disabling.  His combined disability evaluation is 
70 percent.  See 38 C.F.R. § 4.25.

The veteran thus meets the schedular prerequisites for 
assignment of a total rating for compensation purposes.  
However, he can only be granted a total rating if it is shown 
that his service-connected disabilities, when considered in 
light of his education and occupational experience, render 
him unable to obtain or retain substantially gainful 
employment.  See 38 C.F.R. § 4.16(b).

Vocational Rehabilitation Services records show that the 
veteran completed high school.  His employment history 
includes work as a machine operator, truck driver, and 
welder.  It was noted that he stopped working in 1986 to 
retire although the Board notes that on VA psychiatric 
examination in September 1999, he reported that he had last 
worked in 1993 and had to quit because of heart problems.  It 
was also noted that the veteran had stated, on several 
occasions, that he did not want to work again.  He maintained 
that he was retired, did not want to pursue another career, 
and was unable to work due to his heart.  The Counseling 
Psychologist reported that the veteran did not have 
transferable skills, work experiences, or education that 
would qualify him for suitable employment.  The impairments 
to current employment were identified as climbing, kneeling, 
crouching, crawling, treading, and turning because of the 
veteran's service-connected left knee disability; and noise 
because of the veteran's PTSD.  It was noted that it was 
reasonable to assume that multiple and extensive 
interventions would be required in any attempt to restore the 
veteran to employability.  

In a related Job Readiness Assessment, the examiner 
summarized that although the veteran indicated that he did 
not want to become employed and only wanted vocational 
rehabilitation training for his own enjoyment, the veteran's 
ulcer caused incapacitating episodes which lasted 2-3 hours 
at a time up to 2-3 times per week and in the examiner's 
opinion would preclude participation in a training program.  
Although the veteran indicated that he did not want to become 
employed, in a January 1997 letter advising the veteran that 
his claim for Vocational Rehabilitation Services had been 
denied, it was noted that the severity and chronicity of the 
veteran's service-connected disabilities had caused him to be 
physically unable to participate in a program of 
rehabilitation.  However, it asserted that it was the 
veteran's "physical condition" that was a permanent barrier 
to him obtaining competitive and gainful employment.  No 
specific physical conditions were no mentioned. 

Two March 2002 VA medical opinions are included in the claims 
file.  These VA examiners had examined the veteran in August 
1999 and September 1999, and each reviewed the claims file 
prior to rendering their opinions.  The VA examiner that had 
examined the veteran for a duodenal ulcer and left knee 
condition opined that it was "as likely as not" that the 
veteran would be able to obtain and maintain some type of 
gainful employment, based solely on his service-connected 
duodenal ulcer and left knee condition.  The VA examiner that 
had examined the veteran for PTSD stated that the veteran 
seemed to be "very stable" with respect to his PTSD and 
that PTSD, by itself, would not hinder his productivity.  No 
examiner expressed an opinion regarding the impact of the 
combination of service-connected disabilities, however.  
Moreover, the psychiatric examiner, in expressing his opinion 
that the veteran's PTSD alone would not hinder the veteran's 
productivity, also qualified his opinion by stating that it 
should be noted that the veteran was currently being 
maintained on antidepressant medication with continuous 
individual supportive therapy and monitoring by the mental 
health department.  He noted further that progress notes did 
indicate sporadic exacerbation of the veteran's PTSD symptoms 
such as nightmares and intrusive thoughts although he noted 
that the veteran was coping relatively well.  Finally, he 
opined that it was also likely that deterioration in the 
veteran's medical problems or increased stressors were likely 
to exacerbate the veteran's PTSD symptoms.  

Based on the evidence as summarized above, the Board finds 
that the evidence is in equipoise as to whether the veteran's 
service-connected disabilities alone render his unable to 
obtain and maintain gainful employment.  The vocational 
rehabilitation assessment while noting the veteran's 
significant nonservice-connected disabilities which clearly 
impact the veteran's ability to work, did, in fact, render 
the conclusion that the veteran was physically unable to 
participate in a program of rehabilitation because of the 
severity and chronicity of the veteran's service-connected 
disabilities.  

The Board does note that the March 2002 general medical 
examiner did not find that the veteran's service-connected 
ulcer condition and left knee condition would prevent the 
veteran from obtaining and retaining gainful employment.  
Similarly, the March 2002 psychiatric examination reached a 
similar conclusion as to the veteran's PTSD albeit with some 
qualifications regarding the episodic nature of the PTSD 
related symptomatology as noted above.  However, the Board is 
of the opinion that the medical evidence of record creates a 
question as to the degree of functional impairment the 
veteran's service-connected disabilities cause in his 
capacity for performing substantially gainful employment.  
The Board would observe that the veteran has somewhat limited 
education and occupational experience and does have a 70 
percent combined service-connected disability evaluation.  

Thus, resolving any reasonable doubt in the veteran's favor 
as to his capacity for performing substantially gainful 
employment, the Board concludes that the evidence 
demonstrates the veteran is unable to work due to his 
service-connected disabilities.  Accordingly, a total 
evaluation based on individual unemployability due to 
service-connected disabilities is warranted.  


ORDER

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

